DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Corrections
In response to applicant's notification via telephone regarding the last Office action, the following corrective action is taken.
The rejection headings are corrected from claims “1, 5 and 7-8” to “1 and 9-11” as notified by Applicant.
The period for reply of 3 MONTHS set in said Office Action is restarted to begin with the mailing date of this letter.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/11/2022 has been entered.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakao et al. (JP 2000245377 A) in view of Nobuyasu et al. (US 6,596,331 B1), Ishii et al. (US 8,597,707 B2), and Oakes (GB 669,627 A).
Citations to Nakao et al. are taken from the USPTO translation provided with this Office Action.
The limitation “raw material powder” is given its broadest reasonable interpretation consistent with the specification to mean any raw materials of usual instant noodles (paragraph 13) and the limitation “compression” is similarly interpreted to mean the degree of thickness reduction of the noodle belt characterized by the equation [(A-B)/A * 100], where A is the initial thickness of the noodle belt before the large diameter roller and B is the thickness of the noodle belt after the large diameter roller (paragraphs 31, 46 and 57). 
Regarding claim 1, Nakao et al. teaches a process for producing instant noodles (paragraph 11) comprising adding kneading water to a raw material powder followed by kneading so as to make a dough and forming a belt therefrom (paragraphs 15-16 and 22), rolling the noodle belt into a determined thickness by at least one rolling operation, each rolling operation using a pressing roller (paragraphs 23-24), and cutting the rolled out noodle belt so as to obtain raw noodle strings, steaming the raw noodle strings and drying the steamed raw noodle strings by frying (paragraph 25). The noodles are compressed using at least one roll among several rounds of rolling, where the rolling rate (compression ratio) of the at least one roll can be 75-90% (paragraphs 13 and 24).
Nakao et al. does not specify the dough is extruded so as to make the noodle belt and using a cutting blade roller.
Nobuyasu et al. teaches a process for producing fresh pasta products including noodles (abstract; column 2 lines 27-29), where the dough is extruded under reduced pressure of 200 mmHg (absolute) in order to realize a desirable dense-tissue pasta (column 3 lines 59-61), followed by steaming (column 2 line 9) and optional drying (column 4 line 15). The dough can be extruded into sheets, followed by processing the sheets into pasta threads (column 4 lines 3-5).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nakao et al. to extrude the dough into a noodle belt since doing so is known in the art for making noodles, since Nakao et al. already suggests that the kneaded raw material can be formed into a noodle strip using conventional methods (paragraph 22), in order to similarly de-aerate the dough to produce desirable dense-tissue sheet prior to further rolling, to control the desired texture/mouthfeel of the pasta through the de-aeration, and to control the density of the dough to provide a desired nutritional profile and/or texture based on manufacturer or consumer preferences.
Nakao et al. does not teach using a cutting blade roller.
Ishii et al. teaches a process for producing instant noodles (abstract) comprising making a noodle belt by adding kneading water to a raw material powder followed by kneadingto make a dough, making a noodle belt from the dough (column 4 line 66 to column 5 lines 4 and 15-16), rolling the belt into a determined thickness using a pressing roller, and cutting the rolled out noodle belt with a cutting blade roller to obtain noodle strings (column 5 lines 16-17; column 7 lines 61-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nakao et al. to use a cutting blade roller to form the noodle strings since doing so is known for making noodles from a dough sheet, since Nakao et al. already teaches that the noodles can be cut by well-known cutting device according to conventional methods (paragraph 25) and already recites a “round blade” (paragraph 76), as a matter of manufacturing choice for the particular type of cutting element used to form noodle strings, and to combine prior art elements according to known methods to yield predictable results in noodle cutting KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
Nakao et al. does not teach the single rolling operation is performed with a large-diameter pressing roller having a diameter in a range from 400 mm to 600 mm. 
Oakes teaches a dough sheeting device having rollers being at least 22 inches (~559 mm) in diameter (page 1 line 95 to page 2 line 3). The large diameter roller allows for production of full, smooth, and compact sheets of dough having low thickness from a variety of doughs (page 2 lines 5-9), allows for high sheeting speeds (page 2 lines 23-25), allows the dough to be rolled without flour for better control over the dough sheet (page 2 lines 78-82), prevents overworking the dough (page 2 lines 87-90), and allows for more uniformly feeding the dough between rollers (page 2 lines 91-96). Oakes is considered analogous art since the reference is in Applicant’s field of endeavor, specifically processes of compressing dough sheets using a roller. Furthermore, Oakes explicitly states that the roller can be equally well applied to other dough sheeting devices which employ rollers (page 2 lines 74-77), suggesting that the roller can be applied to sheeting types of doughs other than those disclosed by Oakes.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of Nakao et al. such that the rollers of the first rolling operation have a diameter of 400 mm to 600 mm in order to similarly provide a full, smooth, and compact sheet of dough having low thickness, increase production by using high sheeting speeds, eliminate the need for extra flour when rolling to enhance control and minimize manufacturing costs, to ensure the dough is not overworked, to facilitate uniform feeding of the dough through the rollers, and since the claimed values would have been used during the course of normal experimentation and optimization procedure to do the same factors stated above.
Regarding the formation of a layered gluten network as claimed, the method of the prior art combination applied above appears to be the same as that of Applicant’s claimed invention. Therefore, absent persuasive evidence to the contrary, one of ordinary skill in the art would have reasonably expected the method of the prior art combination to similarly form a layered gluten network as claimed.
Regarding claim 9, Oakes as applied to claim 1 teaches a dough sheeting device having rollers being at least 22 inches (~559 mm) in diameter (page 1 line 95 to page 2 line 3).
Regarding claims 10-11, the method of the prior art combination applied to claim 1 appears to be the same as that of Applicant’s claimed invention. Therefore, absent persuasive evidence to the contrary, one of ordinary skill in the art would have reasonably expected the method of the prior art combination to similarly have the fat or oil content as claimed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 9-11 (particularly claim 1) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 (particularly claim 1) of U.S. Patent No. 8,993,029 in view of Nakao et al. (JP 2000245377 A), Nobuyasu et al. (US 6,596,331 B1), Ishii et al. (US 8,597,707 B2), and Oakes (GB 669,627 A).
The ‘029 patent does not teach extruding a noddle belt, rolling out the belt into a predetermined thickness by a predetermined number of rolling operations with one or more pressing rollers, the cutting being done by a cutting blade roller, frying, at least one of the pressing rollers is a large diameter roller having a diameter of 400 mm or more, and the compression of the noodle belt using the large diameter rolling being 90% or more.
Nakao et al. teaches a process for producing instant noodles (paragraph 11) comprising rolling the noodle belt into a determined thickness by at least one rolling operation, each rolling operation using a pressing roller (paragraphs 23-24), and cutting the rolled out noodle belt so as to obtain raw noodle strings, steaming the raw noodle strings and drying the steamed raw noodle strings by frying (paragraph 25). The noodles are compressed using at least one roll among several rounds of rolling, where the rolling rate (compression ratio) of the at least one roll can be 75-90% (paragraphs 13 and 24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of the ‘029 patent to roll out the belt, at least one of the rolling operations compressing the belt at least 90%, and frying since doing so is known for making noodles, and to improve noodle texture as taught by Nakao et al.
Nobuyasu et al. teaches a process for producing fresh pasta products including noodles (abstract; column 2 lines 27-29), where the dough is extruded under reduced pressure of 200 mmHg (absolute) in order to realize a desirable dense-tissue pasta (column 3 lines 59-61).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of ‘029 patent et al. to extrude the dough into a noodle belt since doing so is known in the art for making noodles, in order to similarly de-aerate the dough to produce desirable dense-tissue sheet prior to further rolling, to control the desired texture/mouthfeel of the pasta through the de-aeration, and to control the density of the dough to provide a desired nutritional profile and/or texture based on manufacturer or consumer preferences.
Ishii et al. teaches a process for producing instant noodles (abstract) comprising making a noodle belt by adding kneading water to a raw material powder followed by kneading to make a dough, making a noodle belt from the dough (column 4 line 66 to column 5 lines 4 and 15-16), rolling the belt into a determined thickness using a pressing roller, and cutting the rolled out noodle belt with a cutting blade roller to obtain noodle strings (column 5 lines 16-17; column 7 lines 61-67).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of ‘029 patent to use a cutting blade roller to form the noodle strings since doing so is known for making noodles from a dough sheet, as a matter of manufacturing choice for the particular type of cutting element used to form noodle strings, and to combine prior art elements according to known methods to yield predictable results in noodle cutting KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976).
Oakes teaches a dough sheeting device having rollers being at least 22 inches (~559 mm) in diameter (page 1 line 95 to page 2 line 3). The large diameter roller allows for production of full, smooth, and compact sheets of dough having low thickness from a variety of doughs (page 2 lines 5-9), allows for high sheeting speeds (page 2 lines 23-25), allows the dough to be rolled without flour for better control over the dough sheet (page 2 lines 78-82), and prevents overworking the dough (page 2 lines 87-90). Oakes is considered analogous art since the reference is in Applicant’s field of endeavor, specifically processes of compressing dough sheets using a roller.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the process of the ‘029 patent such that the rollers of the first rolling operation have a diameter of 400 mm to 600 mm in order to similarly provide a full, smooth, and compact sheet of dough having low thickness, increase production by using high sheeting speeds, eliminate the need for extra flour when rolling to enhance control and minimize manufacturing costs, to ensure the dough is not overworked, and since the claimed values would have been used during the course of normal experimentation and optimization procedure to do the same factors stated above.

Claims 1 and 9-11 (particularly claim 1) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4-6 (particularly claim 4) of U.S. Patent No. 9,723,862 in view of Nakao et al. (JP 2000245377 A), Nobuyasu et al. (US 6,596,331 B1), Ishii et al. (US 8,597,707 B2), and Oakes (GB 669,627 A).
The ‘862 patent does not specifically teach rolling out the belt into a predetermined thickness by a predetermined number of rolling operations with one or more pressing rollers, the cutting being done by a cutting blade roller, steaming, frying, at least one of the pressing rollers is a large diameter roller having a diameter of 400 mm or more, the number of rolling operations being three or less, and the compression of the noodle belt using the large diameter rolling being 90% or more.
Ishii et al. teaches the noodles can be steamed for gelatinization (column 6 lines 13-15). It would have been obvious to one of ordinary skill in the art at the time of the invention to steam the noodles of the ‘862 patent in order to similarly gelatinize the noodles for consumption.
The combination applied in the obviousness double patenting rejection of Patent No. 8,993,029 is similarly applied to the ‘862 patent, and would have been obvious for the same reasons.

Claims 1 and 9-11 (particularly claim 1) are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 (particularly claim 1) of copending Application No. 16/082,828 in view of Nakao et al. (JP 2000245377 A), Nobuyasu et al. (US 6,596,331 B1), Ishii et al. (US 8,597,707 B2), and Oakes (GB 669,627 A).
The ‘828 application does not specifically teach kneading water, the cutting being done by a cutting blade roller, at least one of the pressing rollers is a large diameter roller having a diameter of 400 mm or more, and the compression of the noodle belt using the large diameter rolling being 90% or more.
Ishii et al. teaches adding water to the raw material powder to form the dough (column 4 line 66 to column 5 line 4). It would have been obvious to one of ordinary skill in the art at the time of the invention to adding kneading water since water is commonly added to the dry ingredients to form a dough, and to provide moisture to the dough such that the dough does not crumble during sheeting/rolling.
The combination applied in the obviousness double patenting rejection of Patent No. 8,993,029 is similarly applied to the ‘828 application, and would have been obvious for the same reasons.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed 5/11/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 7 that Nakao discloses a rolling operation from 3-8 times and therefore claim 1 is distinguished from Nakao. This is not persuasive since Nakao teaches rolling the noodle belt into a determined thickness by at least one rolling operation, each rolling operation using a pressing roller (paragraphs 23-24). The limitation “at least one rolling operation” encompasses the limitation “once or twice”.
Regarding Applicant’s arguments against Nobuyasu, Ishii and Oakes, the arguments are not persuasive for the reasons below. 
First, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Second, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The arguments against the double patenting rejections and dependent claims is not persuasive for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN KIM whose telephone number is (571)270-0338. The examiner can normally be reached 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571)-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN KIM/Examiner, Art Unit 1792